Citation Nr: 0729461	
Decision Date: 09/19/07    Archive Date: 10/01/07

DOCKET NO.  06-21 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to accrued benefits based on a pending claim for 
special monthly compensation based on the need for regular 
aid and attendance of another person or housebound status.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1967 to March 
1971.  The appellant is his widow.  This case comes before 
the Board of Veterans' Appeals (Board) on appeal from a 
December 2005 rating decision of the Reno, Nevada, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

In March 2007, the appellant provided testimony at a hearing 
before the undersigned Veterans Law Judge at the RO.  A 
transcript of the hearing is of record.


FINDINGS OF FACT

1.  At the time of the veteran's death, service connection 
was in effect for post-traumatic stress disorder, evaluated 
as 100 percent disabling, and for diabetes mellitus, 
evaluated as 20 percent disabling.

2.  The evidence of record at the time of the veteran's death 
does not establish that his service-connected disabilities 
rendered him unable to care for himself or protect himself 
from the hazards of his environment or that they rendered him 
housebound.






CONCLUSION OF LAW

The criteria for accrued benefits based on a pending claim 
for special monthly compensation based on the need for 
regular aid and attendance or housebound status are not met.  
38 U.S.C.A. §§ 1114, 5121 (West 2002); 38 C.F.R. §§ 3.160, 
3.350, 3.351, 3.352, 3.1000(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), are not applicable to 
the appellant's claim.  In this regard, the Board notes that 
determinations concerning accrued benefits are based on the 
evidence on file at the time of death.  

Legal Criteria

Periodic monetary benefits to which a veteran was entitled at 
death under existing ratings or decisions, or those based on 
evidence in the file at the date of death, and due and unpaid 
for a period not to exceed two years prior to death, shall be 
paid to the surviving spouse.  38 U.S.C.A. § 5121; 38 C.F.R. 
§ 3.1000(c) (2006).  The entitlement of the accrued benefits 
claimant is derived from the veteran's entitlement, and the 
accrued benefits claimant cannot be entitled to a greater 
benefit than the veteran would have received had he lived.  
Zevalkink v. Brown, 6 Vet. App. 483, 489-90 (1994).

The Board notes that the statute was amended in January 2003 
to eliminate the two-year restriction on the payment of 
accrued benefits.  The revision to the statute, however, 
applies only to deaths occurring on or after the date of 
enactment, which was December 16, 2003.  See the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 104, 117 Stat. 
2651 (Dec. 16, 2003).  Because the veteran's death occurred 
in September 2005, the appellant's claim must be considered 
under the current version of 38 U.S.C.A. § 5121(a) previously 
in effect, which eliminated the two-year restriction.

Special monthly compensation is payable if service-connected 
disability has rendered the veteran in need of aid and 
attendance on a regular basis.  38 U.S.C.A. § 1114(l); 
38 C.F.R. § 3.350(b).

Determinations as to the need for aid and attendance are 
factual in nature and must be based upon the actual 
requirements for personal assistance from others.  In making 
such determinations, consideration is given to such 
conditions as: the inability of the claimant to dress or 
undress himself or to keep himself ordinarily clean and 
presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without assistance; 
inability of the claimant to feed himself through loss of 
coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, either physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his daily environment.  It is 
not required that all of the disabling conditions enumerated 
be present before a favorable rating be made.  The particular 
personal functions that the claimant is unable to perform 
should be considered in connection with his condition as a 
whole.  It is only necessary that the claimant be so helpless 
as to need regular aid and attendance, not that there be a 
constant need. "Bedridden" constitutes a condition which, 
through its essential character, actually requires that 
individuals remain in bed.  The fact that a claimant has 
voluntarily taken to bed or that a physician has prescribed 
bedrest for a lesser or greater portion of the day will not 
suffice.  38 C.F.R. § 3.352(a) (2006).

Special monthly compensation based upon housebound status is 
authorized if the veteran has a single permanent service-
connected disability rated 100 percent disabling, and has 
either additional service-connected disability or 
disabilities independently ratable at 60 percent or more or 
is permanently housebound by reason of service-connected 
disability or disabilities. 38 U.S.C.A. § 1114(s); 38 C.F.R. 
§ 3.351(d).


Analysis

At the time of the veteran's death in September 2005, service 
connection was in effect for post-traumatic stress disorder 
(PTSD), evaluated as 100 percent disabling,  and diabetes 
mellitus, evaluated as 20 percent disabling.  While the 
veteran had a claim for special monthly compensation based on 
a need for regular aid and attendance or housebound status 
pending at the time of his death, the Board has determined, 
for the reasons stated below, that the appellant is not 
entitled to accrued benefits based on the pending claim.

The competent medical evidence of record at time of the 
veteran's death, specifically the May 2005 report from his 
physician detailing his incapacity for self-care, 
demonstrates that the veteran was housebound and in need of 
regular aid and attendance due to congestive heart failure, 
end-stage convulsive epilepsy, persistent vomiting, and manic 
depressive disorder.  There is no medical evidence of record 
establishing that the veteran was housebound or in need of 
the regular aid and attendance of another solely due to his 
service-connected disabilities.  While the appellant claims 
that the veteran's service-connected disabilities resulted in 
his other conditions and his eventual housebound status, 
service connection was not in effect for the other conditions 
and no claim for service connection for those disorders was 
pending at the time of the veteran's death.  

Accordingly, the Board must conclude that the preponderance 
of the evidence is against the claim.


ORDER

Entitlement to accrued benefits based on a pending claim for 
special monthly compensation based on the need for regular 
aid and attendance of another person or housebound status is 
denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge
 Board of Veterans' Appeals




 Department of Veterans Affairs


